
	

114 HR 4653 IH: Assistance, Quality, and Affordability Act of 2016
U.S. House of Representatives
2016-02-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4653
		IN THE HOUSE OF REPRESENTATIVES
		
			February 29, 2016
			Mr. Tonko (for himself, Mr. Pallone, Mrs. Capps, Mr. Cárdenas, Mr. Gene Green of Texas, and Mr. McNerney) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend the Safe Drinking Water Act to increase assistance for States, water systems, and
			 disadvantaged communities; to encourage good financial and environmental
			 management of water systems; to strengthen the Environmental Protection
			 Agency’s ability to enforce the requirements of the Act; and for other
			 purposes.
	
	
		1.Short title; table of contents; references
 (a)Short titleThis Act may be cited as the Assistance, Quality, and Affordability Act of 2016. (b)Table of contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents; references.
					Sec. 2. Prevailing wages.
					Sec. 3. Use of funds.
					Sec. 4. Requirements for use of American materials.
					Sec. 5. Data on variances, exemptions, and persistent violations.
					Sec. 6. Assistance for restructuring.
					Sec. 7. Priority and weight of applications.
					Sec. 8. Disadvantaged communities.
					Sec. 9. Administration of State loan funds.
					Sec. 10. State revolving loan funds for American Samoa, Northern Mariana Islands, Guam, and the
			 Virgin Islands.
					Sec. 11. Authorization of appropriations.
					Sec. 12. Affordability of new standards.
					Sec. 13. Focus on lifecycle costs.
					Sec. 14. Enforcement.
					Sec. 15. Presence of pharmaceuticals and personal care products in sources of drinking water.
					Sec. 16. Electronic reporting of compliance monitoring data to the Administrator.
					Sec. 17. Best practices for administration of State revolving loan fund programs.
					Sec. 18. Water loss and leak control technology.
					Sec. 19. Risks of drought to drinking water.
					Sec. 20. Water infrastructure resiliency and sustainability program.
					Sec. 21. Reducing lead in drinking water.
				
 (c)ReferencesExcept as otherwise specified, whenever in this Act an amendment is expressed in terms of an amendment to a section or other provision, the reference shall be considered to be made to a section or other provision of the Safe Drinking Water Act (42 U.S.C. 300f et seq.).
 2.Prevailing wagesSubsection (e) of section 1450 (42 U.S.C. 300j–9) is amended to read as follows:  (e)Labor Standards (1)In generalThe Administrator shall take such action as the Administrator determines to be necessary to ensure that each laborer and mechanic employed by a contractor or subcontractor in connection with a construction project financed, in whole or in part, by a grant, loan, loan guarantee, refinancing, or any other form of financial assistance provided under this title (including assistance provided by a State loan fund established under section 1452) is paid wages at a rate of not less than the wages prevailing for the same type of work on similar construction in the immediate locality, as determined by the Secretary of Labor in accordance with subchapter IV of chapter 31 of title 40, United States Code.
 (2)Authority of Secretary of LaborWith respect to the labor standards specified in this subsection, the Secretary of Labor shall have the authority and functions established in Reorganization Plan Numbered 14 of 1950 (5 U.S.C. App.) and section 3145 of title 40, United States Code..
 3.Use of fundsSection 1452(a)(2) (42 U.S.C. 300j–12(a)(2)) is amended— (1)by striking Except as otherwise and inserting the following:
				
 (A)In generalExcept as otherwise; (2)by striking Financial assistance under this section and inserting the following:
				
 (B)Permissible expendituresFinancial assistance under this section; (3)by striking The funds may also be used and inserting the following:
				
 (D)Certain loansFinancial assistance under this section may also be used; (4)by striking The funds shall not be used and inserting the following:
				
 (E)LimitationFinancial assistance under this section shall not be used; (5)by striking Of the amount credited and inserting the following:
				
 (F)Set-asideOf the amount credited; (6)in subparagraph (B) (as designated by paragraph (2)) by striking (not and inserting (including expenditures for planning, design, siting, and associated preconstruction activities, for replacing or rehabilitating aging treatment, storage, or distribution facilities of public water systems, or for producing or capturing sustainable energy on site or through the transportation of water through the public water system, but not; and
 (7)by inserting after such subparagraph (B) the following:  (C)Sale of bondsIf a State issues revenue or general obligation bonds to provide all or part of the State contribution required by subsection (e), and the proceeds of the sale of such bonds will be deposited into the State loan fund—
 (i)financial assistance made available under this section may be used by the State as security for payment of the principal and interest on such bonds; and
 (ii)interest earnings of the State loan fund may be used by the State as revenue for payment of the principal and interest on such bonds..
 4.Requirements for use of American materialsSection 1452(a) (42 U.S.C. 300j–12(a)) is amended by adding at the end the following new paragraph:  (4)Requirements for use of American materials (A)In generalNotwithstanding any other provision of law, none of the funds made available by a State loan fund as authorized under this section may be used for a project for the construction, alteration, maintenance, or repair of a public water system unless all of the iron and steel products used in such project are produced in the United States.
 (B)ApplicationSubparagraph (A) shall not apply in any case in which the Administrator (in consultation with the Governor of the State) finds that—
 (i)applying subparagraph (A) would be inconsistent with the public interest; (ii)iron and steel products are not produced in the United States in sufficient and reasonably available quantities and of a satisfactory quality; or
 (iii)inclusion of iron and steel products produced in the United States will increase the cost of the overall project by more than 25 percent.
 (C)WaiverIf the Administrator receives a request for a waiver under this section, the Administrator shall— (i)make available to the public, on an informal basis, a copy of the request and information available to the Administrator concerning the request;
 (ii)make the request and accompanying information available by electronic means, including on the official public Internet site of the Environmental Protection Agency; and
 (iii)allow for informal public input on the request for at least 15 days prior to making a finding based on the request.
 (D)Consistency with international agreementsThis paragraph shall be applied in a manner consistent with United States obligations under international agreements.
 (E)Definition of iron and steel productsIn this paragraph, the term iron and steel products means the following products made primarily of iron or steel: lined or unlined pipes and fittings, manhole covers and other municipal castings, hydrants, tanks, flanges, pipe clamps and restraints, valves, structural steel, reinforced precast concrete, and construction materials..
 5.Data on variances, exemptions, and persistent violationsSection 1452(b)(2) (42 U.S.C. 300j–12(b)(2)) is amended— (1)in subparagraph (B), by striking and at the end;
 (2)in subparagraph (C), by striking the period at the end and inserting ; and; and (3)by adding at the end the following:
				
 (D)a list of all water systems within the State that have in effect an exemption or variance for any national primary drinking water regulation or that are in persistent violation of the requirements for any maximum contaminant level or treatment technique under a national primary drinking water regulation, including identification of—
 (i)the national primary drinking water regulation in question for each such exemption, variance, or violation; and
 (ii)the date on which the exemption or variance came into effect or the violation began.. 6.Assistance for restructuring (a)DefinitionSection 1401 (42 U.S.C. 300f) is amended by adding at the end the following:
				
 (17)RestructuringThe term restructuring means changes in operations (including ownership, management, cooperative partnerships, joint purchasing arrangements, consolidation, and alternative water supply)..
 (b)RestructuringClause (ii) of section 1452(a)(3)(B) (42 U.S.C. 300j–12(a)(3)(B)) is amended by striking changes in operations (including ownership, management, accounting, rates, maintenance, consolidation, alternative water supply, or other procedures) and inserting restructuring.
			7.Priority and weight of applications
 (a)PrioritySection 1452(b)(3) (42 U.S.C. 300j–12(b)(3)) is amended— (1)in subparagraph (A)—
 (A)in clause (ii), by striking and at the end; (B)in clause (iii), by striking the period at the end and inserting ; and; and
 (C)by adding at the end the following:  (iv)improve the ability of systems to protect human health and comply with the requirements of this title affordably in the future.;
 (2)by redesignating subparagraph (B) as subparagraph (D); (3)by inserting after subparagraph (A) the following:
					
 (B)Affordability of new standardsFor any year in which enforcement begins for a new national primary drinking water standard, each State that has entered into a capitalization agreement pursuant to this section shall evaluate whether capital improvements required to meet the standard are affordable for disadvantaged communities (as defined in subsection (d)(3)) in the State. If the State finds that such capital improvements do not meet affordability criteria for disadvantaged communities in the State, the State’s intended use plan shall provide that priority for the use of funds for such year be given to public water systems affected by the standard and serving disadvantaged communities.
 (C)Weight given to applicationsAfter determining priority under subparagraphs (A) and (B), an intended use plan shall provide that the State will give greater weight to an application for assistance if the application contains—
 (i)a description of measures undertaken by the system to improve the management and financial stability of the system, which may include—
 (I)an inventory of assets, including a description of the condition of the assets; (II)a schedule for replacement of assets;
 (III)an audit of water losses; (IV)a financing plan that factors in all lifecycle costs indicating sources of revenue from ratepayers, grants, bonds, other loans, and other sources to meet the costs; and
 (V)a review of options for restructuring; (ii)a demonstration of consistency with State, regional, and municipal watershed plans;
 (iii)a water conservation plan consistent with guidelines developed for such plans by the Administrator under section 1455(a); and
 (iv)a description of measures undertaken by the system to improve the efficiency of the system or reduce the system’s environmental impact, which may include—
 (I)water efficiency or conservation, including the rehabilitation or replacement of existing leaking pipes;
 (II)use of reclaimed water; (III)actions to increase energy efficiency;
 (IV)actions to generate or capture sustainable energy on site or through the transportation of water through the system;
 (V)actions to protect source water; (VI)actions to mitigate or prevent corrosion, including design, selection of materials, selection of coating, and cathodic protection; and
 (VII)actions to reduce disinfection byproducts.; and (4)in subparagraph (D) (as redesignated by paragraph (2)) by striking periodically and inserting at least biennially.
 (b)GuidanceSection 1452 (42 U.S.C. 300j–12) is amended— (1)by redesignating subsection (r) as subsection (t); and
 (2)by inserting after subsection (q) the following:  (r)Small system guidanceThe Administrator may provide guidance and, as appropriate, tools, methodologies, or computer software, to assist small systems in undertaking measures to improve the management, financial stability, and efficiency of the system or reduce the system’s environmental impact.. 
				8.Disadvantaged communities
 (a)Assistance To increase complianceSection 1452(b)(3) (42 U.S.C. 300j–12(b)(3)), as amended, is further amended by adding at the end the following:
				
 (E)Assistance to increase complianceA State’s intended use plan shall provide that, of the funds received by the State through a capitalization grant under this section for a fiscal year, the State will, to the extent that there are sufficient eligible project applications, reserve not less than 6 percent to be spent on assistance under subsection (d) to public water systems included in the State’s most recent list under paragraph (2)(D)..
 (b)Assistance for disadvantaged communitiesSection 1452(d) (42 U.S.C. 300j–12(d)) is amended— (1)in paragraph (1), by adding at the end the following: Such additional subsidization shall directly and primarily benefit the disadvantaged community.; and
 (2)in paragraph (3), by inserting , or portion of a service area, after service area. (c)Affordability criteriaSection 1452(d)(3) is amended by adding at the end:
				
 Each State that has entered into a capitalization agreement pursuant to this section shall, in establishing affordability criteria, consider, solicit public comment on, and include as appropriate—(A)the methods or criteria that the State will use to identify disadvantaged communities; (B)a description of the institutional, regulatory, financial, tax, or legal factors at the Federal, State, or local level that affect identified affordability criteria; and
 (C)a description of how the State will use the authorities and resources under this subsection to assist communities meeting the identified criteria..
 9.Administration of State loan fundsSection 1452(g) (42 U.S.C. 300j–12(g)) is amended— (1)in paragraph (2)—
 (A)in the first sentence, by striking up to 4 percent of the funds allotted to the State under this section and inserting , for each fiscal year, an amount that does not exceed the sum of the amount of any fees collected by the State for use in covering reasonable costs of administration of programs under this section, regardless of the source, and an amount equal to the greatest of $400,000, 1/5 of one percent of the current valuation of the State loan fund, or 6 percent of all grant awards to the State loan fund under this section for the fiscal year,;
 (B)by striking 1419, and all that follows through 1993. and inserting 1419.; and (C)in the matter following subparagraph (D), by striking 2 percent and inserting 4 percent; and
 (2)by adding at the end the following:  (5)Transfer of funds (A)In generalThe Governor of a State may—
 (i)reserve for any fiscal year not more than the lesser of— (I)33 percent of a capitalization grant made under this section; or
 (II)33 percent of a capitalization grant made under section 601 of the Federal Water Pollution Control Act; and
 (ii)add the funds so reserved to any funds provided to the State under this section or section 601 of the Federal Water Pollution Control Act.
 (B)State matching fundsFunds reserved under this paragraph shall not be considered for purposes of calculating the amount of a State contribution required by subsection (e) of this section or section 602(b) of the Federal Water Pollution Control Act..
			10.State revolving loan funds for American Samoa, Northern Mariana Islands, Guam, and the Virgin
 IslandsSection 1452(j) (42 U.S.C. 300j–12(j)) is amended by striking 0.33 percent and inserting 1.5 percent. 11.Authorization of appropriationsSubsection (m) of section 1452 (42 U.S.C. 300j–12) is amended to read as follows:
			
				(m)Authorization of Appropriations
 (1)In generalThere are authorized to be appropriated to carry out this section— (A)$3,130,000,000 for fiscal year 2017;
 (B)$3,600,000,000 for fiscal year 2018; (C)$4,140,000,000 for fiscal year 2019;
 (D)$4,800,000,000 for fiscal year 2020; and (E)$5,500,000,000 for fiscal year 2021.
 (2)AvailabilityAmounts made available pursuant to this subsection shall remain available until expended. (3)Reservation for needs surveysOf the amount made available under paragraph (1) to carry out this section for a fiscal year, the Administrator may reserve not more than $1,000,000 per year to pay the costs of conducting needs surveys under subsection (h)..
		12.Affordability of new standards
 (a)Treatment technologies for small public water systemsClause (ii) of section 1412(b)(4)(E) (42 U.S.C. 300g–1(b)(4)(E)) is amended by adding at the end the following: If no technology, treatment technique, or other means is included in a list under this subparagraph for a category of small public water systems, the Administrator shall periodically review the list and supplement it when new technology becomes available..
			(b)Assistance for disadvantaged communities
 (1)In generalSubparagraph (E) of section 1452(a)(1) (42 U.S.C. 300j–12(a)(1)) is amended— (A)by striking except that the Administrator may reserve and inserting
						
 except that—(i)in any year in which enforcement of a new national primary drinking water standard begins, the Administrator may use the remaining amount to make grants to States whose public water systems are disproportionately affected by the new standard for the provision of assistance under subsection (d) to such public water systems;
 (ii)the Administrator may reserve; and (B)by striking and none of the funds reallotted and inserting
						
 ; and(iii)none of the funds reallotted. (2)Elimination of certain provisions (A)Section 1412(b) (42 U.S.C. 300g–1(b)) is amended by striking paragraph (15).
 (B)Section 1415 (42 U.S.C. 300g–4) is amended by striking subsection (e). (3)Conforming amendments (A)Subparagraph (B) of section 1412(b)(6) (42 U.S.C. 300g–1(b)(6)) is amended—
 (i)by striking experienced by— and all that follows through would justify and inserting experienced by persons served by large public water systems would justify; and (ii)by striking This subparagraph shall not apply if the contaminant is found almost exclusively in small systems eligible under section 1415(e) for a small system variance..
 (B)Subparagraph (B) of section 1414(c)(1) (42 U.S.C. 300g–3(c)(1)(B)) is amended by striking , (a)(2), or (e) and inserting or (a)(2). (C)Section 1416(b)(2) (42 U.S.C. 300g–5(b)(2)) is amended by striking subparagraph (D).
 (D)Section 1445(h) (42 U.S.C. 300j–4(h)) is amended— (i)by striking sections 1412(b)(4)(E) and 1415(e) (relating to small system variance program and inserting section 1412(b)(4)(E); and
 (ii)by striking guidance under sections 1412(b)(4)(E) and 1415(e) and inserting guidance under section 1412(b)(4)(E). 13.Focus on lifecycle costsSection 1412(b)(4) (42 U.S.C. 300g–1(b)(4)) is amended—
 (1)in subparagraph (D), by striking taking cost into consideration and inserting taking lifecycle costs, including maintenance, replacement, and avoided costs, into consideration; and (2)in the matter preceding subclause (I) in subparagraph (E)(ii), by inserting taking lifecycle costs, including maintenance, replacement, and avoided costs, into consideration, after as determined by the Administrator in consultation with the States,.
			14.Enforcement
 (a)Advice and technical assistanceSection 1414 (42 U.S.C. 300g–3) is amended— (1)in the matter following clause (ii) in subsection (a)(1)(A), by striking and provide such advice and technical assistance to such State and public water system as may be appropriate to bring the system into compliance with the requirement by the earliest feasible time; and
 (2)in subsection (a)(1), by adding at the end the following:  (C)At any time after providing notice of a violation to a State and public water system under subparagraph (A), the Administrator may provide such advice and technical assistance to such State and public water system as may be appropriate to bring the system into compliance with the requirement by the earliest feasible time. In deciding whether the provision of advice or technical assistance is appropriate, the Administrator may consider the potential for the violation to result in serious adverse effects to human health, whether the violation has occurred continuously or frequently, and the effectiveness of past technical assistance efforts..
				(b)Additional inspections
 (1)In generalSection 1414 (42 U.S.C. 300g–3) is amended— (A)by redesignating subsections (d) through (i) as subsections (e) through (j), respectively; and
 (B)by inserting after subsection (c) the following:  (d)Additional inspections following violations (1)In generalThe Administrator shall, by regulation, and after consultation with the States, prescribe the number, frequency, and type of additional inspections to follow any violation requiring notice under subsection (c). Regulations under this subsection shall—
 (A)take into account— (i)differences between violations that are intermittent or infrequent and violations that are continuous or frequent;
 (ii)the seriousness of any potential adverse health effects that may be involved; and (iii)the number and severity of past violations by the public water system; and
 (B)specify procedures for inspections following a violation by a public water system that has the potential to have serious adverse effects on human health as a result of short-term exposure.
 (2)State primary enforcement responsibilityNothing in this subsection shall be construed or applied to modify the requirements of section 1413..
					(2)Conforming amendments
 (A)Subsections (a)(1)(B), (a)(2)(A), and (b) of section 1414 (42 U.S.C. 300g–3) are amended by striking subsection (g) each place it appears and inserting subsection (h).
 (B)Section 1448(a) is amended by striking 1414(g)(3)(B) and inserting 1414(h)(3)(B). 15.Presence of pharmaceuticals and personal care products in sources of drinking waterSubsection (a) of section 1442 (42 U.S.C. 300j–1) is amended by adding at the end the following:
			
				(11)Presence of pharmaceuticals and personal care products in sources of drinking water
 (A)StudyThe Administrator shall carry out a study on the presence of pharmaceuticals and personal care products in sources of drinking water, which shall—
 (i)identify pharmaceuticals and personal care products that have been detected in sources of drinking water and the levels at which such pharmaceuticals and personal care products have been detected;
 (ii)identify the sources of pharmaceuticals and personal care products in sources of drinking water, including point sources and nonpoint sources of pharmaceutical and personal care products;
 (iii)identify the effects of such products on humans, the environment, and the safety of drinking water; and
 (iv)identify methods to control, limit, treat, or prevent the presence of such products. (B)ConsultationThe Administrator shall conduct the study described in subparagraph (A) in consultation with the Secretary of Health and Human Services (acting through the Commissioner of Food and Drugs), the Director of the United States Geological Survey, the heads of other appropriate Federal agencies (including the National Institute of Environmental Health Sciences), and other interested stakeholders (including manufacturers of pharmaceuticals and personal care products and consumer groups and advocates).
 (C)ReportNot later than 4 years after the date of the enactment of this paragraph, the Administrator shall submit to the Congress a report on the results of the study carried out under this paragraph.
 (D)DefinitionsIn this paragraph: (i)The term personal care product has the meaning given the term cosmetic in section 201 of the Federal Food, Drug, and Cosmetic Act.
 (ii)The term pharmaceutical has the meaning given the term drug in section 201 of the Federal Food, Drug, and Cosmetic Act.. 16.Electronic reporting of compliance monitoring data to the Administrator (a)RequirementSection 1414 (42 U.S.C. 300g–3), as amended, is further amended by adding at the end the following:
				
 (k)Electronic reporting of compliance monitoring data to the AdministratorThe Administrator shall by rule establish requirements for— (1)electronic submission by public water systems of all compliance monitoring data—
 (A)to the Administrator; or (B)with respect to public water systems in a State which has primary enforcement responsibility under section 1413, to such State; and
 (2)electronic submission to the Administrator by each State which has primary enforcement responsibility under section 1413 of all compliance monitoring data submitted to such State by public water systems pursuant to paragraph (1)(B)..
 (b)Final ruleNot later than 12 months after the date of the enactment of this Act, the Administrator of the Environmental Protection Agency shall issue a final rule to carry out section 1414(k) of the Safe Drinking Water Act, as added by subsection (a).
 17.Best practices for administration of State revolving loan fund programsSection 1452 (42 U.S.C. 300j–12) is amended by inserting after subsection (r), as added by section 7(b), the following:
			
 (s)Best practices for program administrationThe Administrator shall— (1)collect information from States on administration of State programs with respect to State loan funds, including—
 (A)efforts to streamline the process for applying for assistance through such programs; (B)programs in place to assist with the completion of application forms;
 (C)incentives provided to systems that partner with small public water systems for the application process; and
 (D)techniques to ensure that obligated balances are liquidated in a timely fashion; (2)not later than 3 years after the date of enactment of the Assistance, Quality, and Affordability Act of 2016, disseminate to the States best practices for administration of such programs, based on the information collected pursuant to this subsection; and
 (3)periodically update such best practices, as appropriate.. 18.Water loss and leak control technologyPart E of the Safe Drinking Water Act (42 U.S.C. 300j et seq.) is amended by adding at the end the following:
			
 1460.Water loss and leak control technologyThe Administrator shall— (1)not later than 5 years after the date of enactment of the Assistance, Quality, and Affordability Act of 2016, develop criteria for effective water loss and leak control technology to be used by water systems; and
 (2)implement a program through which a manufacturer of such technology may apply, on a voluntary basis, for certification of compliance with such criteria..
 19.Risks of drought to drinking waterPart E of the Safe Drinking Water Act (42 U.S.C. 300j et seq.), as amended, is further amended by adding at the end the following new section:
			
				1460A.Drought risk assessment and management
					(a)Strategic plan
 (1)DevelopmentNot later than 90 days after the date of enactment of this section, the Administrator shall develop and submit to Congress a strategic plan for assessing and managing the risks of drought to drinking water provided by public water systems. The strategic plan shall include steps and timelines to—
 (A)evaluate the risks posed by drought to drinking water provided by public water systems; (B)establish a comprehensive list of the effects of drought on drinking water provided by public water systems which the Administrator determines may have an adverse effect on human health;
 (C)summarize— (i)the known adverse human health effects resulting from the effects of drought on drinking water included on the list established under subparagraph (B);
 (ii)factors that cause drought; and (iii)factors that exacerbate the effects of drought on drinking water provided by public water systems;
 (D)with respect to the effects of drought on drinking water included on the list established under subparagraph (B), determine whether to—
 (i)establish guidance regarding feasible analytical methods to quantify such effects; and (ii)establish guidance regarding the frequency of monitoring necessary to detect such effects;
 (E)recommend feasible treatment options, including procedures, equipment, and source water protection practices, to mitigate such effects; and
 (F)enter into cooperative agreements with, and provide technical assistance to, affected States and public water systems, as identified by the Administrator, for the purpose of managing risks associated with the effects of drought on drinking water.
 (2)UpdatesThe Administrator shall, as appropriate, update and submit to Congress the strategic plan developed under paragraph (1).
 (b)Information coordinationIn carrying out this section the Administrator shall— (1)identify gaps in the Agency’s understanding of the effects of drought on drinking water provided by public water systems, including—
 (A)the human health effects of drought; and (B)methods and means of testing and monitoring for the effects of drought on source water of, or drinking water provided by, public water systems;
 (2)as appropriate, consult with— (A)other Federal agencies that—
 (i)examine or analyze drought; or (ii)address public health concerns related to drought;
 (B)States; (C)operators of public water systems;
 (D)multinational agencies; (E)foreign governments;
 (F)research and academic institutions; and (G)companies that provide relevant drinking water treatment options; and
 (3)assemble and publish information from each Federal agency that has— (A)examined or analyzed drought; or
 (B)addressed public health concerns related to drought. (c)Use of scienceThe Administrator shall carry out this section in accordance with the requirements described in section 1412(b)(3)(A), as applicable.
 (d)FeasibleFor purposes of this section, the term feasible has the meaning given such term in section 1412(b)(4)(D).. 20.Drinking water infrastructure resiliency and sustainability programPart E of the Safe Drinking Water Act (42 U.S.C. 300j et seq.), as amended, is further amended by adding at the end the following new section:
			
				1460B.Drinking water infrastructure resiliency and sustainability program
 (a)ProgramThe Administrator shall establish and implement a program, to be known as the Drinking Water Infrastructure Resiliency and Sustainability Program, for the purpose of increasing the resiliency or adaptability of public water systems to changing hydrologic conditions. The goals of such program are—
 (1)to promote more efficient water use in public water systems; (2)to promote more efficient energy use in public water systems; and
 (3)to ensure that public water systems maintain a reliable, safe drinking water supply for their customers.
 (b)GrantsThe Administrator shall establish criteria for providing assistance and awarding grants under the program established under this section to owners and operators of public water systems to carry out eligible projects.
 (c)Eligible projectsFor purposes of this section, the term eligible project means a project for the planning, design, construction, implementation, operation, or maintenance of an improvement to a public water system that meets the purpose described in subsection (a) by—
 (1)improving or expanding the water supply of an existing public water system, including enhancement of water use efficiency;
 (2)modifying or relocating existing public water system infrastructure projected to be significantly impaired by changing hydrologic conditions;
 (3)preserving or improving water quality; (4)enhancing source water protection;
 (5)enhancing energy efficiency or the use and generation of renewable energy in the conveyance or treatment of drinking water;
 (6)promoting the adoption and use of water reuse and recycling by customers served by the public water system, including the use of gray water systems; and
 (7)implementing measures to increase the resilience of public water systems to rapid hydrologic change or a natural disaster.
 (d)ApplicationTo seek a grant under this section the owner or operator of a public water system shall submit to the Administrator a proposal for an eligible project that includes, as appropriate—
 (1)a description of the risk to the source water or infrastructure of the public water system resulting from changes to the hydrologic system of the region in which the public water system is located;
 (2)a description of how the proposed eligible project would address the risk due to the changes in hydrologic conditions and enhance the resiliency of the public water system;
 (3)a description of how the proposed project will enhance efficiency in the use of energy by the public water system;
 (4)a description of how the proposed project will enhance the quality and quantity of the water supply for the public water system; and
 (5)a description of how the proposed eligible project is consistent with or contributes to any applicable State, tribal, or local climate adaptation plan.
						(e)Priority
 (1)Drinking water systems at greatest and most immediate riskIn awarding grants under this section, the Administrator shall give priority to public water systems that are at the greatest and most immediate risk of facing significant negative impacts due to changing hydrologic conditions.
 (2)GoalsIn selecting among public water systems described in paragraph (1), the Administrator shall ensure that, to the extent practicable, for each year, eligible projects for which grants are awarded will use innovative approaches to meet one or more of the goals of the program described in subsection (a).
						(f)Cost-Sharing
 (1)Federal shareThe Federal share of the cost of any eligible project for which a grant is awarded by the Administrator to an owner or operator of a public water system under this section shall not exceed 50 percent of the cost of the eligible project.
 (2)Calculation of non-Federal shareIn calculating the non-Federal share of the cost of an eligible project, the Administrator shall— (A)include the value of any in-kind services that are integral to the completion of the eligible project, including reasonable administrative and overhead costs; and
 (B)not include any other amount that the owner or operator of a public water system receives from the Federal Government.
 (g)Report to CongressNot later than 3 years after the date of the enactment of this section, and every 3 years thereafter, the Administrator shall submit to Congress a report on progress in implementing this section, including information on project applications received and funded annually.
 (h)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $50,000,000 for each of fiscal years 2017 through 2021..
 21.Reducing lead in drinking waterSection 1417 (42 U.S.C. 300g–6) is amended by adding at the end the following:  (f)Replacing lead service lines (1)DefinitionsIn this subsection:
 (A)Eligible entityThe term eligible entity means— (i)an owner or operator of a public water system;
 (ii)a qualified nonprofit organization, as determined by the Administrator; or (iii)a municipality or a State, interstate, or intermunicipal agency.
 (B)Lead pipe replacement programThe term lead pipe replacement program means a project or activity the primary purpose of which is to eliminate lead in water for human consumption by—
 (i)replacing lead service lines; (ii)testing, planning, or carrying out other relevant activities, as determined by the Administrator, to identify the location and condition of lead service lines; or
 (iii)providing assistance to low-income homeowners to replace privately owned lead service lines. (C)Lead service lineThe term lead service line means a service line made of lead within a public water system, including pipes that connect the water main to the building inlet, privately owned lead service lines that deliver water for human consumption from a public water system to a building inlet, and any lead pigtail, gooseneck, or other fitting that is connected to such lead lines.
 (D)Low-income homeownerThe term low-income homeowner has such meaning as may be given the term by the Governor of the applicable State. (2)Grant program (A)EstablishmentNot later than 180 days after the date of enactment of this subsection, the Administrator shall establish a grant program to provide assistance to eligible entities for lead pipe replacement programs.
 (B)EvaluationIn determining whether to provide assistance to an eligible entity under this subsection, the Administrator shall evaluate whether the eligible entity has—
 (i)a current inventory of lead service lines in the applicable public water system; (ii)a plan to notify customers of such public water system of the replacement of any publicly owned portion of a lead service line;
 (iii)a plan to replace the privately owned portion of a lead service line at the cost of replacement; (iv)a plan for a program of assistance to low-income homeowners to replace the privately owned portion of lead service lines; or
 (v)a plan of recommended measures to avoid exposure of the public to short-term increases in lead levels following a lead service line replacement.
 (C)Priority applicationIn providing assistance under this subsection, the Administrator shall give priority to an eligible entity that—
 (i)will carry out a lead pipe replacement program at a public water system that has exceeded the lead action level established by the Administrator at any time during the 3-year period preceding the date of submission of the application of the eligible entity;
 (ii)will address lead levels in water for human consumption at a school, daycare, or other facility that primarily serves children or subpopulations at greater risk as identified under section 1458(a);
 (iii)will include in the lead pipe replacement program a program to provide assistance to low-income homeowners; or
 (iv)addresses such priority criteria as the Administrator may establish, consistent with the goal of reducing lead in water for human consumption.
							(D)Cost sharing
 (i)In generalSubject to clause (ii), the non-Federal share of the total cost of a program funded by a grant provided under this subsection shall be not less than 20 percent.
 (ii)WaiverThe Administrator may reduce or eliminate the non-Federal share required under clause (i) for reasons of affordability, as the Administrator determines to be appropriate.
							(E)Low-income homeowner assistance
 (i)In generalSubject to clauses (ii) and (iii), an eligible entity may use a grant provided under this subsection to provide assistance to low-income homeowners to replace privately owned lead service lines.
 (ii)Low-income homeowner assistance capOf the funds made available to carry out this subsection, not more than $10,000,000 may be allocated to provide assistance to low-income homeowners under this subparagraph for any fiscal year.
 (iii)LimitationThe amount of assistance provided to an individual low-income homeowner under this subparagraph shall not exceed $10,000.
 (3)GuidanceNot later than 180 days after the date of enactment of this subsection the Administrator shall, in cooperation with States and qualified nonprofit organizations, develop guidance for owners and operators of public water systems to assist such owners and operators in the preparation of an inventory of lead service lines in their public water system.
 (4)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $100,000,000 for each of fiscal years 2017 through 2021..
		
